DETAILED ACTION
This action is in response to the claims filed 10 May 2019 for application 16/409,736 filed 10 May 2019.
Claims 1-18 are pending.
Claims 1-18 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 8-10 are objected to because of the following informalities:
Claim 8, line 2, bid requests data associated with context object universe should read “bid requests data associated with a context object universe”
Claim 9, lines 1-2, wherein the bid ask spread is calculated as the difference between the sell price and the top bid price for the respective bid request object should read “wherein the bid ask spread is calculated as a difference between a sell price and a top bid price for the respective bid request object”
Claim 10, lines 1-2, wherein the bid ask spread is calculated as the difference between the ask price and the top bid price for the respective bid request object should read “wherein the bid ask spread is calculated as a difference between an ask price and a top bid price for the respective bid request object”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non- statutory subject matter.
Specifically, the claim as a whole does not fall within any statutory category and thus is nonstatutory. In particular, claim 16 is directed to a non-transient physical medium that amounts to signals per se. The specification does not specifically exclude signals per se and the claim can therefore cover both transitory and non-transitory signals. In accordance with MPEP 2106.03: Non‐limiting examples of claims that are not directed to any of the statutory categories include transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. In re Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
Examiner’s Note: Examiner suggests modifying “non-transient” to recite “non-transitory.”

Claims 1-18 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of determine ... a set of comparable context objects for a context object associated with an object evaluation request, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a set of data for a given datum based on a request.
The limitation of calculate ... for each comparable context object in the set of comparable context objects, a relative value of the respective comparable context object with regard to a benchmark object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a benchmark.
The limitation of calculate ... a relative value of the context object using a predictive pricing learning model based on: a context feature vector of the context object, context feature vectors of the comparable context objects, and the calculated relative values of the comparable context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a model, feature vectors and associated relative values.
The limitation of convert ... the calculated relative value of the context object to a predicted price for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "convert" in the context of this claim encompasses modifying a relative value to create a price.
The limitation of calculate ... for each bid request object in the set of bid request objects, a bid ask spread associated with the respective bid request object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a difference for each request.
The limitation of construct ... a spread win decision tree based on the calculated bid ask spreads and context feature vectors of the corresponding context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "construct" in the context of this claim encompasses building a decision tree.
The limitation of generate ... a spread win probability map for the context object using the constructed spread win decision tree, wherein the spread win probability map indicates the probability of having a winning bid for the context object given a spread, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses creating a probability map using the decision tree.
The limitation of determine ... a desired winning bid confidence level for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a confidence level.
The limitation of select ... a spread for the context object from the spread win probability map corresponding to the desired winning bid confidence level, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses choosing a result from the probability map.
The limitation of calculate ... a bid price for the context object based on the predicted price for the context object and the selected spread for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a price.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – apparatus, memory, component collection, processor, plurality of processing instructions, at least one processor, predictive pricing calculation component, spread win map generating component, object evaluation processing component. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – predictive pricing learning model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites retrieve ... a set of bid request objects relevant for the context object, wherein each bid request object is associated with a corresponding context object, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an apparatus, a memory, a component collection, a processor, a plurality of processing instructions, at least one processor, a predictive pricing calculation component, a spread win map generating component, an object evaluation processing component, a predictive pricing learning model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out method of claim 1 but for the recitation of additional element(s) of wherein the context object includes a set of features, wherein each feature in the set of features is assigned one of a plurality of possible values.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the context object, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the context object do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of generate ... a context feature vector for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses creating a vector representation of an object.
The limitation of calculate ... a context object embedding using the weights of the embedding neural network and the context feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating an embedding.
The limitation of generate ... for each search context object in a set of search context objects, a search context feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses creating a vector representation of an object.
The limitation of calculate ... for each search context object in the set of search context objects, a search context object embedding using the weights of the embedding neural network and the respective search context feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating an embedding.The limitation of calculate ... for each search context object in the set of search context objects, an embedding distance between the context object embedding and the respective search context object embedding, wherein an embedding distance indicates the degree of similarity between two context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a distance between objects.
The limitation of determine ... the set of comparable context objects as a subset of most similar search context objects, as determined by the calculated embedding distances, having the shortest embedding distance between the context object and the center of the subset, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses creating a set of objects by comparing distances.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – embedding neural network. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites obtain ... weights of an embedding neural network, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an embedding neural network and receiving data amount to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). A field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of wherein an embedding distance is calculated using at least one of: (a) Cosine Distance, and (b) Euclidean Distance, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating an embedding distance.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of adjust ... for each comparable context object in the set of comparable context objects, the calculated relative value of the respective comparable context object based on a current benchmark rate, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adjust" in the context of this claim encompasses modifying existing values based on a benchmark.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 6 carries out method of claim 1 but for the recitation of additional element(s) of wherein a context feature vector is a zero-one vector that identifies positive feature values associated with a particular context object with a 1 and negative feature values not associated with the particular context object with a 0.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the context feature vector, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the context feature vector do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out method of claim 1 but for the recitation of additional element(s) of wherein the predicted price for the context object comprises at least one of: a fair value yield, a fair value price.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the predicted price, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the predicted price do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out method of claim 1 but for the recitation of additional element(s) of wherein the bid request objects relevant for the context object comprises at least one of: bid requests data associated with context object universe, bid requests data associated with the set of comparable context objects, bid requests data associated with the context object.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the bid request objects, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the bid request objects do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of wherein the bid ask spread is calculated as the difference between the sell price and the top bid price for the respective bid request object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating bid ask spread difference.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of wherein the bid ask spread is calculated as the difference between the ask price and the top bid price for the respective bid request object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating bid ask spread difference.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of filter out ... the bid ask spread for the respective bid request object upon determining that the bid ask spread is below a specified threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "filter out" in the context of this claim encompasses removing values based on a threshold.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of wherein the spread win decision tree provides the probability distribution of having a winning bid based on specified context features and spread, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "provides" in the context of this claim encompasses creating a probability map using the decision tree.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 13 carries out method of claim 1 but for the recitation of additional element(s) of wherein the desired winning bid confidence level is specified via a strategy configuration setting for a watchlist associated with the context object.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – strategy configuration setting for a watchlist. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites wherein the desired winning bid confidence level is specified via a strategy configuration setting for a watchlist associated with the context object, which is simply receiving data from a configuration recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a strategy configuration setting for a watchlist and receiving data amount to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). A field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 14 carries out method of claim 1 but for the recitation of additional element(s) of wherein the desired winning bid confidence level is specified via a default configuration setting for a user associated with the object evaluation request.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – default configuration setting for a user. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites wherein the desired winning bid confidence level is specified via a default configuration setting for a user associated with the object evaluation request, which is simply receiving data from a configuration recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a default configuration setting for a user and receiving data amount to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). A field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a predictive object evaluation apparatus.
The limitation of wherein the bid price for the context object is calculated by subtracting the selected spread from the predicted price, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating bid price by subtracting values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a physical medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor-readable predictive object evaluation physical medium.
The limitation of determine ... a set of comparable context objects for a context object associated with an object evaluation request, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a set of data for a given datum based on a request.
The limitation of calculate ... for each comparable context object in the set of comparable context objects, a relative value of the respective comparable context object with regard to a benchmark object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a benchmark.
The limitation of calculate ... a relative value of the context object using a predictive pricing learning model based on: a context feature vector of the context object, context feature vectors of the comparable context objects, and the calculated relative values of the comparable context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a model, feature vectors and associated relative values.
The limitation of convert ... the calculated relative value of the context object to a predicted price for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "convert" in the context of this claim encompasses modifying a relative value to create a price.
The limitation of calculate ... for each bid request object in the set of bid request objects, a bid ask spread associated with the respective bid request object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a difference for each request.
The limitation of construct ... a spread win decision tree based on the calculated bid ask spreads and context feature vectors of the corresponding context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "construct" in the context of this claim encompasses building a decision tree.
The limitation of generate ... a spread win probability map for the context object using the constructed spread win decision tree, wherein the spread win probability map indicates the probability of having a winning bid for the context object given a spread, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses creating a probability map using the decision tree.
The limitation of determine ... a desired winning bid confidence level for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a confidence level.
The limitation of select ... a spread for the context object from the spread win probability map corresponding to the desired winning bid confidence level, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses choosing a result from the probability map.
The limitation of calculate ... a bid price for the context object based on the predicted price for the context object and the selected spread for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a price.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processor-readable physical medium, processor-executable components, component collection, at least one processor, predictive pricing calculation component, spread win map generating component, object evaluation processing component. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – predictive pricing learning model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites retrieve ... a set of bid request objects relevant for the context object, wherein each bid request object is associated with a corresponding context object, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor-readable physical medium, processor-executable components, at least one processor, a predictive pricing calculation component, a spread win map generating component, an object evaluation processing component, a predictive pricing learning model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a processor-implemented system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor-implemented predictive object evaluation system.
The limitation of determine ... a set of comparable context objects for a context object associated with an object evaluation request, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a set of data for a given datum based on a request.
The limitation of calculate ... for each comparable context object in the set of comparable context objects, a relative value of the respective comparable context object with regard to a benchmark object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a benchmark.
The limitation of calculate ... a relative value of the context object using a predictive pricing learning model based on: a context feature vector of the context object, context feature vectors of the comparable context objects, and the calculated relative values of the comparable context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a model, feature vectors and associated relative values.
The limitation of convert ... the calculated relative value of the context object to a predicted price for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "convert" in the context of this claim encompasses modifying a relative value to create a price.
The limitation of calculate ... for each bid request object in the set of bid request objects, a bid ask spread associated with the respective bid request object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a difference for each request.
The limitation of construct ... a spread win decision tree based on the calculated bid ask spreads and context feature vectors of the corresponding context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "construct" in the context of this claim encompasses building a decision tree.
The limitation of generate ... a spread win probability map for the context object using the constructed spread win decision tree, wherein the spread win probability map indicates the probability of having a winning bid for the context object given a spread, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses creating a probability map using the decision tree.
The limitation of determine ... a desired winning bid confidence level for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a confidence level.
The limitation of select ... a spread for the context object from the spread win probability map corresponding to the desired winning bid confidence level, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses choosing a result from the probability map.
The limitation of calculate ... a bid price for the context object based on the predicted price for the context object and the selected spread for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a price.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processor-implemented system, at least one processor, predictive pricing calculation component means, spread win map generating component means, object evaluation processing component means. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – predictive pricing learning model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites retrieve ... a set of bid request objects relevant for the context object, wherein each bid request object is associated with a corresponding context object, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor-implemented system, at least one processor, a predictive pricing calculation component means, a spread win map generating component means, an object evaluation processing component means, a predictive pricing learning model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a processor-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a processor-implemented predictive object evaluation method.
The limitation of determine ... a set of comparable context objects for a context object associated with an object evaluation request, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a set of data for a given datum based on a request.
The limitation of calculate ... for each comparable context object in the set of comparable context objects, a relative value of the respective comparable context object with regard to a benchmark object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a benchmark.
The limitation of calculate ... a relative value of the context object using a predictive pricing learning model based on: a context feature vector of the context object, context feature vectors of the comparable context objects, and the calculated relative values of the comparable context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a relative value based on a model, feature vectors and associated relative values.
The limitation of convert ... the calculated relative value of the context object to a predicted price for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "convert" in the context of this claim encompasses modifying a relative value to create a price.
The limitation of calculate ... for each bid request object in the set of bid request objects, a bid ask spread associated with the respective bid request object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a difference for each request.
The limitation of construct ... a spread win decision tree based on the calculated bid ask spreads and context feature vectors of the corresponding context objects, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "construct" in the context of this claim encompasses building a decision tree.
The limitation of generate ... a spread win probability map for the context object using the constructed spread win decision tree, wherein the spread win probability map indicates the probability of having a winning bid for the context object given a spread, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses creating a probability map using the decision tree.
The limitation of determine ... a desired winning bid confidence level for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses generating a confidence level.
The limitation of select ... a spread for the context object from the spread win probability map corresponding to the desired winning bid confidence level, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses choosing a result from the probability map.
The limitation of calculate ... a bid price for the context object based on the predicted price for the context object and the selected spread for the context object, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses calculating a price.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – processor-implemented, at least one processor, predictive pricing calculation component instructions, spread win map generating component instructions, object evaluation processing component instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) –predictive pricing learning model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites retrieve ... a set of bid request objects relevant for the context object, wherein each bid request object is associated with a corresponding context object, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processor-implemented, at least one processor, predictive pricing calculation component instructions, spread win map generating component instructions, object evaluation processing component instructions, a predictive pricing learning model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
de Mars et al. (US 2017/0308846 A1) teaches systems for regression-tree-modified feature vector machine learning models for utilization prediction in time-expiring inventory.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125